Alice Robie Resnick, J.,
concurring in judgment only. I concur in judgment only, and write separately to address the syllabus adopted by the majority. In essence, the majority holds that injunctive relief is improper because Fodor has an adequate remedy at law. In other words, Fodor must first avail himself of a forcible entry and detainer action in the municipal court. As will be seen, this position by the majority is tenuous, and can only serve to further increase the delays in litigation in cases such as the one before this court.
Initially, I believe the majority has adequately set forth the salient facts in this case, with one exception. The lease required First National to pay approximately $80,000 per year as a base rent, and a percentage of its gross sales above a certain amount. The majority notes that at the relevant time, the fair market rent of the leased property which the supermarket occupied exceeded “$5.00 per square foot.” What the majority does not point out is that this amount translates into an annual fair market rent of $259,970. The importance of the percentage clause becomes glaringly obvious when considered in this light. Moreover, the fact that the base rent was so much lower than the fair market rent of the property may warrant a closer examination of Fodor’s arguments pertaining to both the breach of an implied covenant to continue operations and, as determined by the trial court, the breach of the covenant of good faith implied in every contract.
A
It is well known that “[fjorcible entry and detainer is a remedy which is purely statutory and which is unknown at common law, and it may be defined as a summary civil remedy provided by statute in certain enumerated cases, intended to affect only the question of possession of real property. * * * The purpose of the forcible entry and detainer statutes is to provide a summary, extraordinary, and speedy method for the recovery of the possession of real estate in the cases especially enumerated by statute.” (Emphasis added.) 37 Ohio Jurisprudence 3d (1982) 78-80, Ejectment, Section 67. Moreover, the essence of a forcible entry and detainer action “is the right to present possession * * * and this is the sole ultimate issue in the case.” (Citations omitted.) Egner v. Egner (1985), 24 Ohio App.3d 171, 172, 24 OBR 261, 262, 493 N.E.2d 999, 1001.
*495From the above, it is clear that case law in Ohio has traditionally treated forcible entry and detainer actions as summary proceedings through which an aggrieved party may recover possession of real property. The basic concept of the action relies on the speed with which the action may be determined, i.e., the summary nature of the proceeding. Yet, the majority holds that a case such as the one presently before the court is ripe for this type of “extraordinary” proceeding. The majority has concluded that Fodor must first go through such a summary proceeding prior to seeking injunctive relief in order to recover possession. This case involves a complex commercial lease, a substantial amount of evidence including market surveys, records of past economic performances, expert testimony regarding appraisals and other evidence. Moreover, Fodor advanced credible arguments involving case law from Ohio and other jurisdictions. While a municipal or county court is certainly capable of deciding this type of case, I do not believe a summary proceeding is the best avenue for resolving this dispute. Moreover, it would clearly not provide an adequate remedy at law since First National would simply defend on the basis of its lease.
B
The crux of this case is whether Fodor had an adequate remedy at law, as the majority holds, by instituting a forcible entry and detainer action. Clearly, injunctive relief is only proper when there is no adequate remedy at law. See Garono v. State (1988), 37 Ohio St.3d 171, 524 N.E.2d 496. But the key word in this case is “adequate.” For several reasons, I conclude that on the facts of this case, and given the legal theories advanced by Fodor, a forcible entry and detainer action is not an adequate remedy at law which would preclude injunctive relief.
First, a trial court has broad discretion to grant injunctive relief, and it follows that such a judgment may not be reversed absent an abuse of that discretion: “The authorities are agreed that injunction is an extraordinary remedy equitable in nature, and that its issuance may not be demanded as a matter of strict right. An application for an injunction is addressed to the sound discretion of the trial court, * * * and its allowance is a matter of grace. Whether it will be granted depends largely on the character of the case, the particular facts involved and other pertinent factors, among which are those relating to public policy and convenience. If its allowance would be inequitable or unjust, it may be refused. And unless there is a plain abuse of discretion on the part of the trial courts, in granting or refusing injunctions, reviewing courts will not disturb such judgments.” (Emphasis added.) Per*496kins v. Quaker City (1956), 165 Ohio St. 120, 125, 59 O.O. 151, 153, 133 N.E.2d 595, 598.
There has been no demonstration by First National that the trial court abused its discretion in determining that a forcible entry and detainer action would not be an adequate remedy at law. Indeed, First National argued to the trial court that Fodor had an adequate remedy at law in such an action, and this argument was rejected. The majority cites to no evidence in the record which would even remotely suggest that the trial court somehow abused its discretion when granting the injunctive relief. The reason for this is that there simply is none. Quite to the contrary, the trial court’s decision is supported by a thorough set of findings of fact. In addition, the majority, rather than focusing on whether the trial court abused its discretion in concluding that forcible entry and detainer would not provide an adequate remedy at law, simply finds that forcible entry and detainer is a remedy. Therefore, the majority ignores the appropriate standard of review. After carefully reviewing the findings of the trial judge, and the record, I can discern no basis for finding an abuse of discretion.
Second, Ohio case law supports the proposition that “[wjhere legal remedies are inadequate, forfeiture or cancellation of a * * * lease, in whole or in part, is an appropriate remedy for a lessee’s violation of an implied covenant.” Beer v. Griffith (1980), 61 Ohio St.2d 119, 15 O.O.3d 157, 399 N.E.2d 1227, at paragraph four of the syllabus. Once again, the trial court is in the best position to determine whether the possible legal remedies, here a forcible entry and detainer action, are an “adequate remedy.” Case law from other jurisdictions also supports the concept that injunctive relief may be appropriate when warranted by the facts of a particular case. See Slater v. Pearle Vision Center, Inc. (1988), 376 Pa.Super. 580, 546 A.2d 676; Ingannamorte v. Kings Super Markets, Inc. (1970), 55 N.J. 223, 260 A.2d 841; Lilac Variety, Inc. v. Dallas Texas Co. (Tex.Civ.App. 1964), 383 S.W.2d 193.
By deciding this case on purely procedural grounds, the majority avoids any discussion as to the merits of this case, see Voinovich v. Ferguson (1992), 63 Ohio St.3d 198, 586 N.E.2d 1020, and only further delays the time when Fodor will finally have his day in court. By requiring Fodor to now file a forcible entry and detainer action, the shopping center will continue without an anchor tenant to draw customers to the plaza. Consider the procedural history of this case: Fodor filed the instant action on August 30, 1988. The trial court issued its decision granting Fodor injunctive relief entitling him to immediate possession on September 13, 1989. An appeal was filed and a stay granted. On July 16, 1990, the court of appeals reversed the trial court. We granted certification of this case on January 16, 1991, and the case was argued on *497September 11,1991. It is now April 1992 — nearly four years from the date of the original complaint. This court is now requiring Fodor to file a forcible entry and detainer action, which means more litigation and court time. Is this in the best interest of judicial economy? I think not!
R.C. 1923.03 indicates that even if Fodor loses in a forcible entry and detainer action, he may still file an action comparable to the one now before us. This is a complete waste of judicial resources — one that I cannot condone. Rather, we should continue to follow case law which allows a trial court, when presented with a complaint for injunctive relief, to determine whether and under what circumstances such remedies are to be granted or denied. Pertinent to this appeal, the trial judge is in the best position to determine whether a forcible entry and detainer action is an adequate remedy at law.
On the foregoing basis, I would affirm the court of appeals.